DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-26 and 37-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "optimal" in claims 11 and 12 and 37 and 38 is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 13, 24 and 39, 50 are rejected for depending on claim 12 and 38 respectively.
Claims 14, 15 and 40, 41 are rejected for depending on claims 13 and 39 respectively.

Claims 17-20 and 43-47 are rejected for depending on claims 16 and 42 respectively.
Claims 21-23 and 48-50 are rejected for depending on claims 20 and 47 respectively.
Claims 25 and 51 are rejected for depending on claims 24 and 50 respectively.
Claims 26 and 52 are rejected for depending on claims 25 and 51 respectively.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5-8, 10-11, 27, 31-34, 36-37 are rejected under 35 U.S.C. 102 as being anticipated by Brooks(US20130345875).

Regarding claim 1, Brooks teaches A method of operating robotic assistant system, the method comprising: 
receiving, by one or more processors configured in a robotic assistant system, environment data corresponding to a current environment, from one or more sensors configured in the robotic assistant system([0038] disclosing a robot acquiring images about an environment using camera “sensor”); 
([0060] disclosing the robot determining the location “environment” based on the collected input from the perception system “sensors”); 
detecting by the one or more processors, one or more objects in the current environment, wherein the one or more objects are associated with the type of the current environment([0060] disclosing detecting an object which is also associated with the location “environment”); 
identifying, by the one or more processors, for each of the one or more objects, one or more interactions based on type of the one or more objects and the type of the current environment([0060] disclosing identifying a task which is associated with the object and location instances, this is understood as based on object and type of current environment); 	
and executing, by the one or more processors, the one or more interactions on the corresponding one or more objects, based on the interaction data([0060] executing the task in accordance with the object type and location input).
retrieving, by the one or more processors, interaction data corresponding to the one or more objects from a remote storage associated with the robotic assistant system([0060] disclosing selecting a task associated with the object from library which can be remote. [0049] disclosing a remote storage for high level data structure and processing functionality which is understood to include the interaction data)


 	Regarding claim 5, Brooks teaches The method as claimed in claim 1, wherein detecting the one or more objects is based on at least one of the type of the current environment, the environment data corresponding to the current environment, and object data([0053] and [0057] disclosing prototype library used to detect objects includes a place “environment data” and object data).

 	Regarding claim 6, Brooks teaches The method as claimed in claim 5, Brooks does not teach wherein the one or more objects are detected from a plurality of objects associated with the type of the current environment, wherein the plurality of objects are retrieved from a remote storage associated with the robotic assistant system.
Rajkumar teaches wherein the one or more objects are detected from a plurality of objects associated with the type of the current environment, wherein the plurality of objects are retrieved from a remote storage associated with the robotic assistant system([0038] disclosing the object is recognized “detected” from a plurality of items typically found in the environment for example in the kitchen like cutlery, dishware. [0031] disclosing the storage can be remote). 

Regarding claim 7, Brooks as modified by Rajkumar teaches The method as claimed in claim 5, wherein the object data is collected by the one or more sensors comprising image capturing devices(Brooks [0038]-[0039] disclosing an image sensor for capturing object data).

([0064] disclosing obects are detected based on shapes for example cardboard shape). 

Regarding claim 10, Brooks teaches The method as claimed in claim 1, wherein the one or more interactions identified for each of the one or more objects based on the type of objects and the type of the current environment indicates the one or more interactions to be performed by the respective object or on the respective object within the current environment([0060] disclosing identifying a task which is associated with the object and location instances, this is understood to mean the interation “task” is  based on object and type of the current environment).

 	Regarding claim 11, Brooks teaches The method as claimed in claim 1, wherein the interaction data of each of the one or more interactions comprises a sequence of motions to be performed by or on the one or more objects and one or more optimal standard positions of one or more manipulation devices, configured to interact with the one or more objects, relative to the corresponding one or more objects([0071] disclosing the task is carried out by interaction of multiple behaviors which can be running continuously. [0072] disclosing a sequence of motion to be performed to grasp an object. [0072] further discloses that the interaction is based on a goal position which is understood to mean optimal standard position of the manipulator).

	Claims 27, 31-34 are rejected for similar reasons as claims 1, 5-8 respectively, see above rejection.
	Claims 36 and 37 are rejected for similar reasons as claims 10-11 respectively, see above rejection.

Claims 2, 3, 4, 28, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatenable by Brooks(US20130345875) in view of Rajkumar(US20180018518).

Regarding claim 2, Brooks teaches The method as claimed in claim 1. Brooks does not teach wherein determining the type of the current environment includes: transmitting, by the one or more processors, the environment data to a remote storage associated with the robotic assistant system, wherein the remote storage comprises a library of environment candidates and receiving, by the one or more processors, the type of the current environment determined based on the environment data, from among the library of environment candidates.
 Rajkumar teaches wherein determining the type of the current environment includes: transmitting, by the one or more processors, the environment data to a remote storage associated with the robotic assistant system, wherein the remote storage comprises a library of environment candidates(Rajkumar [0038] disclosing the root object recognition server identifies the environment receives the location data “environment data” and selects objects from data associated with the environment for example kitchen or garage, this is understood to mean includes a library of environment candidates); 
and receiving, by the one or more processors, the type of the current environment determined based on the environment data, from among the library of environment candidates(Rajkumar [0038] disclosing the root object recognition server identifies the environment receives the location data “environment data” and selects objects from data associated with the environment for example kitchen or garage, this is understood to mean includes a library of environment candidates. [0043] disclosing the control system obtains the data object data from the root object recognition server, it can be interpreted from these citations that the control system receives the type of environment from environmental candidates for example a kitchen or a garage)
Brooks and Rajkumar are analogous art because they are in the same field of endeavor, robotic assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Brooks to incorporate the remote transmission, and identification of environments as taught in Rajkumar, to allow for remote identification of environments. The suggestion/motivation to combine is to provide better processing power by offloading the processing to more robust and power computers.

Regarding claim 3, Brooks as modified by Rajkumar teaches The method as claimed in claim 2, wherein the environment data includes position data and image data (Brooks [0038] disclosing the environmental data including an image of an object in an environment and the location information of the camera relative to the object).

Regarding claim 4, Brooks as modified by Rajkumar teaches The method as claimed in claim 3, wherein the position data and the image data are obtained from one or more sensors, wherein the one or more sensors comprises at least one of a navigation system and one or more image capturing devices(Brooks [0038] disclosing multiple sensors including at least a camera and GPS “navigation” sensors).

Claims 28-30 are rejected for similar reasons as claims 2-4 respectively, see above rejection.

Claims 9 and 35 are rejected under 35 U.S.C. 103 as being unpatenable by Brooks(US20130345875) in view of Abramson (US20170113342).

Regarding claim 9, Brooks teaches The method as claimed in claim 8. Brooks does not teach wherein analysing the features of the one or more objects further comprises detecting one or more markers disposed on each of the one or more objects. 
Abramson teaches wherein analysing the features of the one or more objects further comprises detecting one or more markers disposed on each of the one or more [0074] disclosing detection of a dock station “object” by detecting markers disposed on the docking station).
Brooks and Abramson are analogous art because they are in the same field of endeavor, robotic assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Brooks to incorporate the teaching of Abramson of wherein analysing the features of the one or more objects further comprises detecting one or more markers disposed on each of the one or more objects in order to detect the position of the object.

Claim 35 is rejected for similar reasons as claim 9, see above rejection.

Claims 12, 13, 14, 38, 39, 40 are rejected under 35 U.S.C. 103 as being unpatenable by Brooks(US20130345875) in view of Goyal(US10131051).

Regarding claim 12, Brooks as teaches The method as claimed in claim 1. Brooks does not teach wherein executing at least one of the one or more interactions on the corresponding one or more objects comprises, for each of the one or more interactions: positioning, by the one or more processors, one or more manipulation devices within a proximity of the corresponding one or more objects; identifying, by the one or more processors, an optimal standard position of the one or more manipulation devices relative to the corresponding one or more objects, wherein the optimal standard position is selected from one or more standard positions of one or more manipulation devices; positioning, by the one or more processors, the one or more manipulation 
Goyal teaches wherein executing at least one of the one or more interactions on the corresponding one or more objects comprises, for each of the one or more interactions:
 positioning, by the one or more processors, one or more manipulation devices within a proximity of the corresponding one or more objects(col 15 lines 26-40 disclosing determining an initial pose of the manipulator to grasp the object, this is understood to mean positioning the manipulator in the proximity of the object) ;
 identifying, by the one or more processors, an optimal standard position of the one or more manipulation devices relative to the corresponding one or more objects, wherein the optimal standard position is selected from one or more standard positions of one or more manipulation devices(col 16 lines 13-26 disclosing selecting an anticipated final state from a set if anticipated final states based on probability scores which is understood to mean selecting the optimal standard position of the manipulator devices);
 positioning, by the one or more processors, the one or more manipulation devices at the identified optimal standard position using one or more positioning techniques(col 16 line 63- col 17 line 26 disclosing the execution of the interaction which includes positioning the manipulators in initial and final optimal positions); 
(col 16 line 63- col 17 line 26 disclosing the execution of the interaction with the object).
Brooks and Goyal are analogous art because they are in the same field of endeavor, robotic assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Brooks to incorporate the teaching of Goyal of determining an optimal method of grasping and using an object, to allow for the best manipulation of an object. The suggestion/motivation to combine is to more efficient utilize robotic resources.

Regarding claim 13, Brooks as modified by Goyal teaches The method as claimed in claim 12, wherein the one or more positioning techniques comprises at least one of object template matching technique, wherein the object template matching technique is used for standard objects and the marker-based technique is used for standard and non-standard objects(Brooks [0053] disclosing a template library for object detection).
Brooks as modified by Goyal does not yet teach marker-based technique and the marker-based technique is used for standard and non-standard objects.
Goyal teaches marker-based technique and the marker-based technique is used for standard and non-standard objects(col 14 lines 48-53 disclosing marker based technique which can be applied to objects, this is understood to be standard and non standard).
in order to detect all kinds of objects.


Regarding claim 14, Brooks as modified by Goyal teaches The method as claimed in claim 13, wherein positioning one or more manipulation devices at an optimal standard position using the object template matching technique comprises: 
retrieving, by the one or more processors, an object template of a target object from a remote storage associated with the robotic assistant system, wherein the target object is an object currently being subjected to one or more interactions, wherein the object template comprises at least one of shape, color, surface and material characteristics of the target object(Brooks [0049] disclosing remote storage. [0053] disclosing object prototype library. [0064] disclosing the object template includes the shape of the object for example rectangular shape of boxes);
 positioning, by the one or more processors, the one or more manipulation devices to a first position proximal to the target object(Goyal col 16 line 63- col 17 line 26 disclosing the execution of the interaction which includes positioning the manipulators in initial and final optimal positions);
(Brooks [0044] disclosing camera on the robot to take images in real time of objects in the environment. [0039] disclosing the camera provides feedback as the manipulator moves, which is understood to mean the images are taken throughout the start of motion till the end);
 comparing, by the one or more processors, the object template of the target object with the one or more images of the target object(Brooks [0059] disclosing comparing an image of an object with an object prototype “template”);
 and performing, by the one or more processors, at least one of: adjusting position of the one or more manipulation devices towards the optimal standard position based on position of the one or more manipulation devices in previous iteration and reiterating the steps of receiving and comparing, when the comparison results in mismatch; 
or inferring that the one or more manipulation devices reached the optimal standard position when the comparison results in a match and executing, using the one or more manipulation devices, one or more interactions on the target object from the optimal standard position(Goyal col 10 line 59- col 11 line 9 disclosing determining an initial pose of the manipulator before it interacts with the object, template position. col 16 line 63- col 17 line 26 disclosing the execution of the interaction which includes positioning the manipulators in initial position which is understood as matching the manipulator with the optimal position).

Claims 38-40 are rejected for similar reasons as claims 12-14 respectively, see above rejection.

Claims 15 and 41 are rejected under 35 U.S.C. 103 as being unpatenable by Brooks(US20130345875) in view of Goyal(US10131051) and Ueda(US20170203434).

Regarding claim 15, Brooks as modified by Goyal teaches The method as claimed in claim 13. Brooks as modified by Goyal does not teach wherein positioning one or more manipulation devices at optimal standard position using the marker-based technique comprises: detecting one or more markers associated with a target object; and adjusting position of the one or more manipulation devices towards the optimal standard position based on the detected one or more markers associated with the target object, wherein the position is adjusted using a real-time image of the target object received from at least one image capturing device associated with the one or more manipulation devices.
Ueda teaches wherein positioning one or more manipulation devices at optimal standard position using the marker-based technique comprises: detecting one or more markers associated with a target object([0079] disclosing a marker based technique where the initial position of the manipulator TC1 is determined based on the position of the detected marker MK); 
and adjusting position of the one or more manipulation devices towards the optimal standard position based on the detected one or more markers associated with the target object, wherein the position is adjusted using a real-time image of the target object received from at least one image capturing device associated with the one or more manipulation devices[0082] disclosing adjusting the position of the manipulator to match the initial position “optimal standard position” using images of the marker MK).
Brooks as modified by Goyal and Ueda are analogous art because they are in the same field of endeavor, robotic assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Brooks as modified by Goyal to incorporate the teaching of Ueda of wherein positioning one or more manipulation devices at optimal standard position using the marker-based technique comprises: detecting one or more markers associated with a target object and adjusting position of the one or more manipulation devices towards the optimal standard position based on the detected one or more markers associated with the target object, wherein the position is adjusted using a real-time image of the target object received from at least one image capturing device associated with the one or more manipulation devices in order to accurately determine the position and orientation of the manipulator devices.

Claim 41 is rejected for similar reasons as claim 15, see above rejection.

Claims 16, 17, 42, 43 are rejected under 35 U.S.C. 103 as being unpatenable by Brooks(US20130345875) in view of Goyal(US10131051) and Ueda(US20170203434) and Barajas(US20130245824). 

Regarding claim 16, Brooks as modified by Goyal and Ueda teaches The method as claimed in claim 15, wherein the one or more markers comprises at least one of: a physical marker disposed on the target object(Ueda figure 1 and [0079] disclosing a physical marker disposed on object O1);  corresponding to one or more points on the target object, wherein the one or more markers enable computation of position parameters comprising distance, orientation, angle, and slope, of the one or more manipulation devices with respect to the target object(Ueda [0082] disclosing using the marker MK to determine the initial posture and position of the manipulator, the location is understood as distance from object, the posture is understood to include at least an orientation and angle and a slope).
Brooks as modified by Goyal and Ueda does not teach a virtual marker. 
Barajas teaches virtual markers([0025] disclosing assigning markers to objects by ECU which is understood to mean virtual).
Brooks as modified by Goyal and Ueda and Barajas are analogous art because they are in the same field of endeavor, robot assistance. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the teaching of Brooks  as modified by Goyal and Ueda to incorporate the teaching of Barajas of virtual markers in order to determine position and orientation of an object and thus to determine the respective position and posture of the manipulator to interact with the object.

Regarding claim 17, Brooks as modified by Goyal and Ueda and Barajas teaches The method as claimed in claim 16, wherein the one or more markers associated with the target object are physical markers when the target object is a standard object and the one or more markers associated with the target object are virtual markers when the target object is a non-standard object(Barajas [0025] disclosing the virtual markers can be assigned to any object which is understood to include non-standard objects. Euda [0079] and figure 1 disclosing placing a physical marker on a box shape object which is understood to mean standard). 

	Claims 42 and 43 are rejected for similar reasons as claims 16 and 17 respectively, see above rejection. 


Claims 19 and 45 are rejected under 35 U.S.C. 103 as being unpatenable by Brooks(US20130345875) in view of Goyal(US10131051) and Ueda(US20170203434) and Barajas(US20130245824) and Abramson(US20170113342).
 
Regarding claim 19, Brooks as modified by Goyal and Ueda and Barajas teaches The method as claimed in claim 16, the position of the one or more manipulation devices is equal to the optimal standard position (Goyal col 16 line 63- col 17 line 26 disclosing the execution of the interaction which includes positioning the manipulators in initial and final optimal positions). 
Brooks as modified by Goyal and Ueda and Barajas does not teach wherein the physical marker is a chessboard-shaped marker, and wherein adjusting position of the one or more manipulation devices comprises: calibrating, by the one or more processors, each image capturing device associated with the one or more manipulation devices using the chessboard-shaped marker, wherein the calibration comprises estimating at least one of focus length, principal point and distortion coefficients of each image capturing device with respect to the chessboard-shaped marker; identifying, by the one or more processors, in real-time, images of the target object and image co-ordinates of corners of square slots in the chessboard-shaped marker; assigning, by the one or more processors, real-world coordinates to each internal corner among the corners of the square slots in the real-time image based on the image co-ordinates; and determining, by the one or more processors, position of the one or more manipulation devices based on the calibration, image co-ordinates and the real-time co-ordinates with respect to the chessboard-shaped marker, wherein the steps of calibrating, identifying, assigning and determining are repeated until the position of the one or more manipulation devices is equal to the optimal standard position.
Abramson teaches wherein the one or more markers include the physical marker disposed on the target object, wherein the physical marker is a chessboard-shaped marker, and wherein adjusting position of the one or more manipulation devices comprises: calibrating, by the one or more processors, each image capturing device associated with the one or more manipulation devices using the chessboard-shaped ([0081] disclosing a physical checkerboard marker on an object. [0130] disclosing the calibration of the camera device in which at least the distortion coefficient is known); 
identifying, by the one or more processors, in real-time, images of the target object and image co-ordinates of corners of square slots in the chessboard-shaped marker[0130] disclosing determining the coordinates of the corners of the squares of the chessboard marker); 
assigning, by the one or more processors, real-world coordinates to each internal corner among the corners of the square slots in the real-time image based on the image co-ordinates([0130] disclosing calculating the real world coordinates of the corners of the squares of the chessboard marker); 
and determining, by the one or more processors, position of the one or more manipulation devices based on the calibration, image co-ordinates and the real-time co-ordinates with respect to the chessboard-shaped marker, wherein the steps of calibrating, identifying, assigning and determining are repeated until the position of the one or more manipulation devices is equal to the optimal standard position([0134] disclosing knowing the location of the camera using the coordinates calculated of the image coordinates and real world coordinates. [0074] disclosing receiving images from camera of the marker to determine the position and orientation of the robot. [0096] disclosing continuously repeating the process to determine the robot location and orientation. From the combination of the citation it can be understood that the process of calibration is repeated to determine camera location and then determine robot location with respect to the marker).
Brooks as modified by Goyal and Ueda and Barajas and Abramson are analogous art because they are in the same field of endeavor, robot assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Brooks as modified by Goyal and Ueda and Barajas to incorporate the teaching of Abramson of the physical marker is a chessboard-shaped marker, and wherein adjusting position of the one or more manipulation devices comprises: calibrating, by the one or more processors, each image capturing device associated with the one or more manipulation devices using the chessboard-shaped marker, wherein the calibration comprises estimating at least one of focus length, principal point and distortion coefficients of each image capturing device with respect to the chessboard-shaped marker; identifying, by the one or more processors, in real-time, images of the target object and image co-ordinates of corners of square slots in the chessboard-shaped marker; assigning, by the one or more processors, real-world coordinates to each internal corner among the corners of the square slots in the real-time image based on the image co-ordinates; and determining, by the one or more processors, position of the one or more manipulation devices based on the calibration, image co-ordinates and the real-time co-ordinates with respect to the chessboard-shaped marker, wherein the steps of calibrating, identifying, assigning and determining are repeated until the position of the one or more manipulation devices is equal to the optimal standard position in order to determine an accurate location of the robot manipulator using cameras and markers.

Claim 45 is rejected for similar reasons as claim 19, see above rejection.

Claims 20 and 46 are rejected under 35 U.S.C. 103 as being unpatenable by Brooks(US20130345875) in view of Goyal(US10131051) and Ueda(US20170203434) and Barajas(US20130245824) and Erland(US20120249800).

Regarding claim 20, Brooks as modified by Goyal and Ueda and Barajas teaches The method as claimed in claim 16, wherein the virtual markers are placed on the target object using at least one of shape analysis technique, particle filtering technique and Convolutional Neural Network (CNN) technique.
Erland teaches wherein the virtual markers are placed on the target object using at least one of shape analysis technique, particle filtering technique and Convolutional Neural Network (CNN) technique ([0050] disclosing using particle filetering technique to place markers on objects).
Brooks as modified by Goyal and Ueda and Barajas and Erland are analogous art because they are in the same field of endeavor, robot assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Brooks as modified by Goyal and Ueda and Barajas to incorporate the teaching of Erland of wherein the virtual markers are placed on the target object using at least one of shape analysis technique, particle filtering technique and Convolutional Neural Network (CNN) technique. It would have been obvious to try to use the particle filtering technique in order to place virtual markers on objects.

Claim 46 is rejected for similar reasons as claim 20, see above rejection.


Claims 24 and 50 are rejected under 35 U.S.C. 103 as being unpatenable by Brooks(US20130345875) in view of Goyal(US10131051) and Freudenberger(US20180344284).

Regarding claim 24, Brooks as modified by Goyal teaches The method as claimed in claim 12. Brooks as modified by Goyal does not teach wherein the executing the one or more interactions further includes, for each of the one or more interactions, validating a result of the respective interaction after executing the sequence of motions on the respective object.
Freudenberger teaches wherein the executing the one or more interactions further includes, for each of the one or more interactions, validating a result of the respective interaction after executing the sequence of motions on the respective object([0126] disclosing verifying if there is a deviation of the robot arm from the motion sequence of the motion database during interaction with a patient(object)).
Brooks as modified by Goyal and Freudenberger are analogous art because they are in the same field of endeavor, robot assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in order to insure there is no deviation in the manipulator which can cause low workability. 
  	
	Claim 50 is rejected for similar reasons as claim 24, see above rejection.

Claims 25, 26 and 51, 52 are rejected under 35 U.S.C. 103 as being unpatenable by Brooks(US20130345875) in view of Goyal(US10131051) and Freudenberger(US20180344284) and Levine(US20170252922).

Regarding claim 25, Brooks as modified by Goyal and Freudenberger teaches The method as claimed in claim 24. Brooks as modified by Goyal and Freudenberger does not teach wherein validating the result of the respective interaction comprises: receiving, by the one or more processors, feature data of the respective object after the execution of the sequence of the motions thereon, wherein the captured feature data of the respective object includes an image of the respective object at an actual state after the executing of the sequence of the motions;
 and comparing, by the one or more processors, the captured feature data with success case data of the respective interaction, wherein the success case data is retrieved from a remote storage associated with the robotic assistant system. 
([0061] disclosing taking images of the object and manipulator to determine successful or unsuccessful grasp);
 and comparing, by the one or more processors, the captured feature data with success case data of the respective interaction, wherein the success case data is retrieved from a remote storage associated with the robotic assistant system([0061] disclosing taking images of the object and manipulator after the interaction and comparing it to another image to determine if the grasp was successful).
Brooks as modified by Goyal and Freudenberger and Levine are analogous art because they are in the same field of endeavor, robot assistance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Brooks as modified by Goyal and Freudenberger to incorporate the teaching of Levine of wherein validating the result of the respective interaction comprises: receiving, by the one or more processors, feature data of the respective object after the execution of the sequence of the motions thereon, wherein the captured feature data of the respective object includes an image of the respective object at an actual state after the executing of the sequence of the motions and comparing, by the one or more processors, the captured feature data with success case data of the respective interaction, wherein the success case data is retrieved from a in order to determine if a grasp is successfull. 

Regarding claim 26, Brooks as modified by The method as claimed in claim 25, wherein the success case data includes an image of the respective object at an expected success state after the execution of the sequence of the motions([0061] and [0063] disclosing success rate after the sequence of motion).

Claims 51 and 52 are rejected for similar reasons as claims 25 and 26 respectively, see above rejection.

Allowable Subject Matter
Claims 18, 21, 22, 23, 44, 47, 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 would be allowable for disclosing The method as claimed in claim 16, wherein the one or more markers include the physical marker disposed on the target object, wherein the physical marker is a triangle-shaped marker, and wherein adjusting position of the one or more manipulation devices comprises: moving, by the one or more processors, the one or more manipulation devices towards the triangle-shaped marker until at least one side of the triangle-shaped marker has a preferred length; rotating, by the one or more processors, the one or more manipulation devices until a 

Claim 21, would be allowable for disclosing The method as claimed in claim 20, wherein placing the virtual markers using shape analysis technique comprises: receiving, by the one or more processors, real-time images of the target object from at least one image capturing device associated one or more manipulating devices; determining, by the one or more processors, shape of the target object and longest and shortest sides of the target object, wherein sides of the target object are determined as longest and shortest with reference to length of each side of the target object; determining, by the one or more processors, geometric centre of the target object based on the shape of the target object and, the longest and the shortest sides of the target object; and projecting, by the one or more processors, an equilateral triangle on the target object, wherein each side of the equilateral triangle is equal to half of the shortest 

Claim 22 would be allowable for disclosing The method as claimed in claim 20, wherein placing the virtual markers using particle filtering technique comprises: retrieving, by the one or more processors, one or more ideal values corresponding to ideal positions of the target object from a remote storage associated with the robotic assistant system; receiving, by the one or more processors, real-time images of the target object from at least one image capturing device associated with one or more manipulating devices; generating, by the one or more processors, special points within boundaries of the target object using the real-time images; determining, by the one or more processors, an estimated value for combination of visual features in neighborhood of each special point, wherein the visual features comprises at least one of histograms of gradients, spatial color distributions and texture features; comparing, by the one or more processors, each estimated value with each of the one or more ideal values to identify respective proximal match; and placing, by the one or more processors, the virtual markers at each position on the target object corresponding to each proximal match. 

Claim 23 would be allowable for disclosing The method as claimed in claim 20, wherein placing the virtual markers using the CNN technique comprises: downloading, 

Claims 44, 47-49 would be allowable for similar reasons as claims 18, 21-23 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20190202058 disclosing a method for programming a robot using markers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664